Citation Nr: 0114044	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-09 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left distal fibula, currently evaluated as 
10 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral elbow condition, claimed as arthritis residual to 
bilateral elbow fractures.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral arm condition, claimed as residuals of wounds.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hand condition, claimed as residual of fracture of the 
left hand.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg condition, claimed as a residual of infection.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from January 1962 to 
March 1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an increased 
evaluation for residuals of a fracture of the left distal 
fibula, and denied service connection for a condition of both 
elbows, both arms, left hand and right leg.  

The veteran was scheduled for a Travel Board hearing on 
September 14, 2000.  The veteran canceled his September 2000 
hearing.  

Unfortunately, remand is required in the instant case.  The 
veteran's current claim is not his first claim of entitlement 
to service connection for a condition of both elbows, both 
arms, left hand, and right leg.  These issues were denied by 
rating decision of June 1998.  He was notified of the outcome 
of that decision by a letter dated the same month.  No appeal 
was filed within one year of the date of receiving 
notification of the RO's decision.  Thus, the June 1998 
rating decision is final.  In June 1999, the veteran 
submitted a claim requesting to reopen the aforementioned 
claims.  A December 1999 rating decision noted that the 
claims were previously denied but denied them again as not 
well grounded.  The issues have been rephrased to reflect 
that this is a claim to reopen a previously-denied claim.

Unfortunately, the March 2000 statement of the case (SOC) 
does not mention the applicable laws and regulations 
concerning petitions to reopen previously denied claims based 
on new and material evidence, nor does it analyze whether new 
and material evidence has been submitted since the last final 
rating decision.  As the Board must determine whether new and 
material evidence has been submitted irrespective of the RO's 
December 1999 finding, Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), the RO should address the issue on remand 
as a claim to reopen.  

Additionally, in November 2000, after the veteran submitted 
an appropriate notice of disagreement (NOD) and substantive 
appeal (SA), the RO notified the veteran that his claim had 
been certified to the Board.  He was informed that his 
records were being transferred to the Board so that the Board 
could reach a decision on his appeal.  There was no Form 646 
or any other presentation by the veteran's representative.  
Further, there was no notice to the representative in the 
transfer letter.  When an appeal is certified to the Board 
for appellate review and the appellate record is transferred 
to the Board, the appellant and his or her representative, if 
any, will be notified in writing of the certification and 
transfer and of the time limit for requesting a change in 
representation, for requesting a personal hearing, and for 
submitting additional evidence described in Rule of Practice 
1304 (38 C.F.R. § 20.1304 of this chapter).  38 C.F.R. §  
19.36.  The RO must notify the veteran's representative as 
required by law, prior to final adjudication of this claim.  

There has been a significant change in the law during the 
pendency of this appeal.  In addressing this claim on remand, 
the RO must assure compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§5103A).  In particular, the RO should assure that it has all 
relevant treatment records of the veteran.  It appears that 
the veteran was hospitalized during November 2000.  It is not 
clear what the reason for the hospitalization was, or whether 
treatment was given for any condition in issue, or where he 
was hospitalized.  However, in order to assure that review of 
the case is fully informed, the veteran should be asked to 
provide a complete list of those who have treated him for any 
condition in issue since his separation from service, with 
complete names, addresses, and approximate dates of 
treatment.  If he has had private medical care, he should 
provide appropriate releases.  For VA care, he should give 
the names of all VA facilities at which he has had treatment 
and the approximate dates of treatment.  The veteran should 
identify the facility at which he was hospitalized in 
November 2000 if he received treatment during that 
hospitalization for any condition in issue.

Appellate review of the claim for increased evaluation of the 
left distal fibula fracture is deferred pending return of the 
claims file.

Accordingly, in order to accord due process and to assure 
that appellate review is informed, this case is remanded for 
the following:

1.  In undertaking the development 
required herein, assure compliance with 
the notice and development required under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §5103A), to include 
notification to the representative of the 
transfer and certification of the 
veteran's records to the Board, pursuant 
to 38 C.F.R. § 19.36.  

2.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all care 
providers who treated him for any 
condition in issue from discharge 
from service to the present;

b.  the names of any VA medical 
facilities at which he received 
treatment or evaluation for any 
condition in issue, from discharge 
from service to the present, and the 
approximate dates of such treatment; 
and

c.  the name of the hospital in 
which he was treated in November 
2000, if treatment was given for any 
condition in issue, and an 
appropriate release for the records 
of such treatment, if the facility 
is a private one.

3.  Request all private treatment records 
for which the appellant provides 
releases, and associate with the claims 
file all VA treatment records of which he 
provides adequate identifying 
information.  If any development 
undertaken pursuant to information or 
releases provided by the appellant above 
is unsuccessful, undertake appropriate 
notification action.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

4.  The veteran's claims to reopen should 
be evaluated on a new and material 
evidence basis, under the provisions of 
38 C.F.R. § 3.156.  All evidence, 
including any additional evidence 
submitted by the veteran or developed by 
the RO, must be considered.  Any 
additional evidence relating to the 
evaluation of the left distal fibula 
fracture should be considered in 
readjudicating the claim for increase.

5.  If any benefit sought remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case, which sets forth the 
pertinent legal criteria.  The veteran 
and his representative should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


